Citation Nr: 0303696	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  97-08 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel





INTRODUCTION

The veteran served on active duty in the United States Air 
Force from October 1963 to October 1968.

The claims file contains a report of a rating decision in May 
1991 wherein entitlement to service connection for PTSD was 
denied.

The current appeal arose from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
and Medical Center (M&ROC) in Wichita, Kansas.  The M&ROC 
denied entitlement to service connection for PTSD on a direct 
basis.

In September 1998, after adjudicating another issue then 
pending on appeal, the Board of Veterans Appeals (Board) 
remanded the claim of entitlement to service connection for 
PTSD to the M&ROC for further development and adjudicative 
action.  

The November 2002 supplemental statement of the case reflects 
the M&ROC's most recent affirmation of the determination 
previously entered.  

The case has been returned to the Board for further appellate 
review.

The Board must make its own determination as to whether 
reopening is proper because an M&ROC determination as to 
whether evidence is "new and material" for the purpose of 
reopening is subject to de novo adjudication by the Board.  
See Barnett v. Brown, 83 F. #d 1380, 1383 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.
2.  In May 1991 the M&ROC denied entitlement to service 
connection for PTSD when it issued an unappeased rating 
decision.

3.  The evidence submitted since the May 1991 rating decision 
bears directly and substantially upon the issue of service 
connection for PTSD, and by itself or in connection with the 
evidence previously of record is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  The occurrence of at least one alleged stressor is 
supported by credible evidence.

5.  The veteran has a diagnosis of PTSD, medically linked to 
events in service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1991 rating decision 
wherein the M&ROC denied entitlement to service connection 
for PTSD is new and material, and the veteran's claim for 
that benefit has been reopened.  38 U.S.C.A. §§ 5104, 5107, 
5108, 7105(c) (West 1991 & Supp. 2002);  38 C.F.R. § 3.156(a) 
(prior to August 29, 2001); 38 C.F.R. §§ 3.104(a), 20.1103 
(2002).

2.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Board notes that while this appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In regard to fulfilling VA's duties under the VCAA, the Board 
notes that further development or notice is not necessary in 
view of the favorable decision that follows.  In other words, 
the veteran will not be prejudiced by the Board proceeding to 
a decision in this matter since the outcome represents a full 
grant of the benefits being sought.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993). 


Factual Background

The evidence which was of record prior to the May 1991 rating 
decision wherein the RO denied entitlement to service 
connection for PTSD is reported in pertinent part below.

The service medical records are negative for recorded 
complaints of or treatment for psychiatric disorders.

The service department summary of military service for the 
veteran that has been obtained reflects that he served in 
Turkey from June 1965 to December 1966.  He also served in 
the Republic of Vietnam from November 1967 to October 1968 
and was stationed at Cam Ranh Bay during that period.  He 
worked as a teletype/crypto installer with 485 GEEIA.  The 
records also indicate counterinsurgency experience in Vietnam 
from October 1967 to October 1968. 

The veteran submitted a claim alleging entitlement to service 
connection for PTSD in September 1990.  

In a November 1990 statement, the veteran listed various 
stressors during service, including being in an aircraft 
accident where he was not injured, being subjected to weekly 
rocket or mortar attacks and sniper attacks.  He indicated 
that the incidents had occurred while attached to the 485th 
GEEIA and stationed at Cam Ranh Bay in the Republic of 
Vietnam in 1968.

The veteran was afforded a VA psychiatric examination in 
February 1991.  Various findings were recorded.  The 
diagnosis was dysthymia.  

In May 1991 the M&ROC denied entitlement to service 
connection for PTSD on the basis that such had not been shown 
by the evidence of record.

The evidence which was associated with the claims file 
subsequent to the May 1991 M&ROC denial of entitlement to 
service connection for PTSD is reported in pertinent part 
below.

The veteran was referred for a psychiatric evaluation in July 
1996.  He relayed his military history, and provided details 
regarding traumatic events that he witnessed while serving in 
Vietnam.  He reported the following: a gunman in a helicopter 
in which he was riding was killed; he was in a C-130 that 
crashed in Bien Hoa; he was present in Saigon during the Tet 
Offensive and took photographs, watched everyone clean up 
body parts; saw two peers killed by a rocket; witnessed the 
killing and executions; and saw children with limbs 
amputated.  He reported an injury to the right hand in either 
a rocket attack or while handling communications equipment in 
Cam Ranh Bay.  The veteran also noted the dissolution of his 
marriage while he was away.  He also suffered injuries in an 
automobile accident during basic training.  The examiner 
diagnosed PTSD and major depression.  The examiner noted that 
the veteran was invited to attend a trauma group, but was 
reluctant.  No further contact had been arranged.

Treatment for PTSD and major depression is noted in VA 
records dated in 1996.

In connection with his reopened claim in September 1996, the 
veteran was again afforded a VA psychiatric examination in 
December 1996.  He indicated that in 1965 he had volunteered 
to go to Turkey and while stationed there was sent on a 
secret mission to Iran for six months where he did 
intelligence work.  He stated that he was under considerable 
stress at that time.  He indicated that, while in Vietnam, he 
had been fired upon on numerous occasions and was in a plane 
that crashed from which he received minor injuries.  

He reported that he was in Saigon during the 1968 TET 
Offensive and had taken pictures of the combat.  He reported 
that the following day they had to clean up bodies and parts 
of bodies.  He indicated that the situation "made me 
hyper."  He related that he slept poorly and drank alcohol 
in order to cope with the situation.  The examiner determined 
that the veteran met the criteria for PTSD.  The examiner 
pointed out that the veteran was in a situation in Vietnam 
for an extended period of over one year in which his life was 
threatened, he was fired upon, and saw coworkers killed in 
the line of duty.  It was further noted that the veteran was 
ordered to help police collect dead bodies and body parts, 
which was traumatic.  The veteran saw the results on combat 
and physical violence in Vietnam.  The examiner provided 
detailed explanations of the symptoms displayed and their 
relationship to the final diagnosis of PTSD.  

In accordance with the Board's September 1998 remand, the 
M&ROC submitted information to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) for 
the purpose of verifying the veteran's reported stressors.  
In response, USACRUR provided extracts from an air base 
defense report covering the period from 1961-1973, and an 
excerpt from a summary of military police combat activities 
during the period from January 30, 1968 to February 6, 1968.  
The extracts reflect attacks on Bien Hoa Air Base during the 
period of the veteran's service in Vietnam, as well as an 
attack on the Cam Ranh Bay base in March 1968.  

In March 2002, the veteran provided an additional stressor 
statement.  He described events that he witnessed while in 
Bien Hoa, Saigon, Da Nang and Vung Ta.  

Pursuant to the Board's September 1998 remand, the veteran 
was afforded a VA psychiatric examination.  The examination 
was conducted in October 2002 by two psychiatrists.  The 
examiners indicated that they had reviewed the claims folder.  
The examiners agreed that the inservice stressors listed were 
not severe enough to cause the veteran's current psychiatric 
symptoms.  They noted that at the onset of the appointment, 
the veteran was asked about the reason for the examination, 
and he did not seem to understand why he was there.  

When asked about service, the veteran indicated that his 
problems were mainly physical and only offered physical 
complaints.  He did acknowledge that his service caused 
problems and made him a cold person.  The examiners 
interviewed the veteran and recorded their findings.  The 
examiners concluded that the veteran displayed some features 
of PTSD, but he did not meet the full criteria for the 
disorder.  They pointed out the veteran's acknowledgement 
that he did not have a psychiatric disorder and his 
unawareness of the purpose of the examination.  An Axis I 
diagnosis was not given, and the examiners found that the 
veteran did appear to have some characteristics in common for 
patients with Axis II, Cluster B pathology such as 
narcissistic and antisocial.  An Axis III diagnosis was not 
given due to limitations inherent in the interview.  


Criteria
Finality & Materiality

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. §§ 20.1103, 
20.1104 (2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all filed offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991 & Supp. 2002).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a) (2002).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the Federal Circuit Court noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999); Manio v. Derwinsky, 1 Vet. App. 140, 145 
(1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of evidence of record; (2) is probative of 
the issue at hand; and (3) is significant enough, either by 
itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  

See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000) (upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the CAVC held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the CAVC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was revised during the 
pendency of this appeal and that the standard for finding new 
and material evidence has changed as a result.  See 38 C.F.R. 
§ 3.156(a) (2002).  However, this change in the law is not 
applicable to this case because the veteran's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition (DSM- 
IV), a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM- 
IV).  CAVC found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  CAVC further found that where there was 
"undisputed, unequivocal" diagnoses of PTSD of record, and 
the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.

In West v. Brown, 7 Vet. App. 70 (1994), the CAVC held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, however, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy with the 
enemy and the claimed stressor is related to this combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

"Engaged in Combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12- 
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra, see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999) (holding that section 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 12 
Vet. App. 296, 303 (1999).

The Board notes that the regulatory criteria governing 
service connection of the veteran's PTSD, as set forth above, 
changed while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply unless Congress provided otherwise.  
See Karnas, supra.

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, will be awarded, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).

The Board is of the opinion that the amended regulation is 
more favorable to the veteran because such regulations, as 
recited earlier, provide broader requirements for 
establishing combat and because they no longer require a 
"clear" diagnosis of PTSD.

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2002).




The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Finality and Materiality

In the May 1991 rating decision the M&ROC denied entitlement 
to service connection for PTSD on the basis that such 
disorder had not been shown by the evidence then of record.  
The record has been substantially supplemented since the May 
1991 rating decision.

Of particular importance is the fact that the evidentiary 
record includes many diagnoses of PTSD, there has been 
certification of at least one stressor, and competent medical 
authority has linked such stressor to service.

This additional evidence received since the May 1991 rating 
decision is not merely cumulative of evidence already of 
record.  Such evidence, presumed credible under Justus, 
supra, is significant enough that it must be considered to 
decide the merits of the claim, as it bears directly on the 
issue of entitlement to service connection for PTSD.

Consequently, the record contains new and material evidence, 
and the Board must reopen the claim.


Service Connection

The Board acknowledges that when the veteran was examined in 
1991 and 2002, the examiners concluded that the criteria for 
a diagnosis of PTSD had not been met.  However, the record 
includes several examination reports and treatment records 
which reflect a diagnosis of PTSD.  The July 1996 evaluation 
and the December 1996 VA examination reports, reflect the 
examiners' opinions that the veteran suffers from PTSD.  In 
particular, the Board notes that the July 1996 VA examiner 
pointed to specific symptoms and findings to explain how the 
examiner reached the diagnosis of PTSD.  Therefore, the Board 
finds that there is clear evidence that PTSD has been 
diagnosed, and the first requirement for such a claim has 
been met.

In this case, the veteran has not alleged that he engaged in 
combat, and the service records do not indicate the receipt 
of awards or decorations associated with combat service.  
However, there is evidence of non-combat stressors.

A review of the treatment records, examination reports, and 
the veteran's stressor statements, reflect the veteran's 
account of his experiences in Vietnam.  The veteran described 
events such as an aircraft accident, seeing others killed, 
cleaning up bodies and body parts, witnessing the Tet 
Offensive and attacks while in Bien Hoa and Cam Ranh Bay.  In 
his initial statement of 1990, the veteran noted that the 
attacks on the bases occurred in 1968.  

The service records show that the veteran was in Vietnam from 
November 1967 to October 1968, and that he was stationed at 
Cam Ranh Bay during that period.  The reports provided by 
USASCUR does show that the base at Cam Ranh Bay was attacked 
in March 1968, which was one of the locations where the 
veteran was stationed and occurred around the time frame that 
the veteran provided.  Overall the service records and 
reports generally corroborate the veteran's stressors with 
regard to attacks on the base.  Therefore, there is credible 
supporting evidence that a claimed inservice stressor 
occurred.

As noted, PTSD has been diagnosed.  A review of the 1996 VA 
examination report reflects the examiner's conclusion that 
the veteran's PTSD is related to his events that occurred 
while he was in Vietnam.  In particular, the VA examiner 
specifically noted that during his service, the veteran's 
life was threatened, he was fired upon, witnessed others 
killed in the line of duty, and saw the results of combat.  
Therefore, a link established by medical evidence, between 
the current symptoms and the inservice stressor has been 
provided.

The evidence of record reflects that all three requirements 
to establish a claim of entitlement to service connection for 
PTSD have been met.  On the basis of the foregoing, the Board 
finds that the evidentiary record, with application of 
pertinent governing criteria, support a grant of entitlement 
to service connection for PTSD.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is granted.

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

